 



EXHIBIT 10.37
FORM OF RESTRICTED STOCK AGREEMENT
(EMPLOYEE VERSION as of MAY 2007)
     THIS RESTRICTED STOCK AGREEMENT is made the ___day of ___(the “Grant
Date”), by and between Citizens Republic Bancorp, Inc. (“Company”) and the
undersigned (“Grantee”), pursuant to the Citizens Banking Corporation Stock
Compensation Plan (“Plan”). Capitalized terms not defined in this Agreement
shall have the meanings respectively ascribed to them in the Plan.
     WHEREAS, the Company desires to encourage Grantee to make greater efforts
on behalf of the Company and its Affiliates to achieve the Company’s long-term
business plans and objectives and to further identify the interests of Grantee
with the interests of the Company’s shareholders;
     WHEREAS, the Company desires to grant this restricted stock award to
Grantee pursuant to the Plan;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, it is agreed between the parties as
follows:
     1. Grant of Restricted Stock Award. Subject to the terms and conditions
hereof, including without limitation the restrictions set forth in paragraph
2(a) of this Agreement, the Company hereby grants to Grantee a total of
                    shares of the Company’s Common Stock.
     2. Restrictions on Transfer of Shares Subject to Award.
          (a) The shares subject to this restricted stock award shall not be
transferred, pledged, assigned, or otherwise alienated or hypothecated until the
first to occur of the events set forth in this paragraph 2(a), at which time
such restrictions shall lapse and the applicable number of shares subject to
this restricted stock award shall be freely transferable. Except as set forth
below, the restrictions on the shares subject to this restricted stock award
shall lapse as follows, if Grantee is still employed with the Company or an
Affiliate on the applicable date(s):

          Percentage of Award Period After Grant Date   As to Which Restrictions
Lapse
One Year Anniversary
  331/3%
Two Year Anniversary
  662/3%
Three Year Anniversary
  100%

Restrictions shall be deemed to lapse at the close of business on the applicable
vesting date. Notwithstanding the foregoing, in the event of Grantee’s
(i) death, (ii) Disability, or (iii) a termination of employment that would
entitle Grantee to severance payments pursuant to the provisions of the
Company’s Severance Pay Plan, as in effect from time to time (the “Severance Pay
Plan”), the restrictions on the shares subject to this restricted stock award
shall lapse on a pro-rata portion of Grantee’s shares equal to the product of
(i) the number of shares subject to vesting on the next anniversary of the Grant
Date and (ii) a fraction, the numerator of which is the number of days that have
elapsed from the previous vesting date through the date of such occurrence, and
the denominator of which is 365. Upon the lapse of such restrictions, the shares
subject to this restricted stock award shall be freely transferable. If
Grantee’s employment with the Company or its Affiliates terminates other than
under the circumstances described above in this paragraph 2(a), any portion of
the restricted stock award as to which such restrictions have not lapsed at the
time of such termination shall be forfeited.
          (b) Until the lapse of all restrictions provided in paragraph 2(a) on
the shares subject to this restricted stock award, any certificate evidencing
the shares subject to the award shall carry the following restrictive legend:
The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary or by operation of law, is subject
to certain restrictions on transfer set forth in the Citizens Banking
Corporation Stock Compensation Plan (the “Plan”), rules and administrative
guidelines adopted pursuant to such Plan and an Agreement dated
                    . A copy of the Plan, such rules and such Agreement may be
obtained from the Secretary of the Company.

49



--------------------------------------------------------------------------------



 



The Company shall also have the right to place stop transfer instructions on
shares which are subject to the restrictions described in paragraph 2(a).
Grantee shall be entitled to removal of such legend and stop transfer
instructions at the time or times provided by, and in accordance with,
Section 3.05 of the Plan.
     3. Restrictive Covenants.
     As consideration for the grant of this restricted stock award, Grantee
agrees to comply with and be bound by the following restrictive covenants:
          (a) Non-Disclosure of Confidential Information. All “Confidential
Information” concerning Company and its customers will be kept strictly
confidential and will not be disclosed by Grantee to any third parties or used
by Grantee in a manner contrary to Company’s interests at any time without the
prior consent of Company, except as required by law. “Confidential Information”
includes customer and client lists and all customer, technical, business,
marketing, financial, systems and personnel information from whatever source,
the disclosure of which might be contrary to the interests of Company, excluding
information which is or becomes publicly available other than by Grantee’s acts
or omissions. All Confidential Information and all other property of Company
will be returned to Company on or before the date Grantee’s active status
terminates, and Grantee will not retain any copies in any form.
          (b) Non-Solicitation of Employees and Customers. During Grantee’s
employment and for a period of one year following Grantee’s termination of
employment for any reason, including retirement, Grantee will not, without the
prior written consent of Company:
               (i) on his/her own behalf or on behalf of any third party,
whether directly or indirectly, hire or employ, attempt to hire or employ, or
solicit, encourage or induce to leave employment with Company or to accept
employment elsewhere than Company, any person who was employed by Company at any
time during the 18-month period beginning six months prior to the termination of
Grantee’s employment and ending one year after such termination.
               (ii) on his/her own behalf or on behalf of any third party,
whether directly or indirectly, provide, sell, market or endeavor to provide,
sell or market any Competing Services to any Restricted Customers (as such terms
are defined below), or otherwise solicit or communicate with any Restricted
Customers for the purpose of selling or providing any Competing Services.
“Competing Services” means any products or services that are similar to or
competitive with the products and services sold or offered by Company.
“Restricted Customers” means any of Company’s current, former, or prospective
customers to whom Grantee provided services, with whom Grantee had business
contact on behalf of Company, with respect to whom Grantee has confidential
information, or with whom Grantee had any responsibilities during the last two
years of Grantee’s employment with Company.
          (c) Non-disparagement. During Grantee’s employment and following
Grantee’s termination of employment for any reason, including retirement,
Grantee will not publicly or privately make disparaging comments with respect to
Company or it’s management in general and specifically with respect to any of
Company’s personnel, operations, products, policies or practices.
          (d) Non-Competition. During Grantee’s employment and for a period of
one year following Grantee’s termination of employment for any reason, including
retirement, Grantee will not, without the prior written consent of Company,
become employed by (including self-employment) or otherwise provide services to
or on behalf of any person or entity whose business competes with Company where
both:
               (i) Grantee will be called to perform the same or substantially
similar functions to those which Grantee performed while employed by Company
during the one-year period prior to the termination of Grantee’s employment, and
               (ii) Grantee will, by virtue of the new business relationship, be
acting in a manner which is or may reasonably be expected to be prejudicial to
or in conflict with the interests of Company, as determined in the reasonable
discretion of the chief executive officer of Company or his designee.
     The restrictions set forth in this paragraph 3(d) shall not apply following
a termination of Grantee’s employment that would entitle Grantee to severance
payments pursuant to the provisions of the Company’s Severance Pay Plan.

50



--------------------------------------------------------------------------------



 



          (e) Subsequent Assistance. Following Grantee’s termination of
employment for any reason, (other than death and in certain instances,
Disability) Grantee shall furnish such reasonable subsequent assistance
requested by Company that is deemed material to the transition of
responsibilities from Grantee to his or her successor.
          (f) Reformation. If any portion of these restrictive covenants is
found to be unenforceable, any court of competent jurisdiction may reform the
restrictions as to time, geographical area or scope to the extent required to
make the provision enforceable under applicable law.
          (g) Disclosure of Information. Grantee hereby agrees that he/she will
provide Company with any information reasonably requested to determine
compliance with these restrictive covenants and authorizes Company to disclose
the covenants and the remedies for their violation to any third party who might
be affected thereby, including Grantee’s prospective employer.
          (h) Cancellation and Other Remedies. If Grantee violates the
restrictive covenants described in paragraphs 3(a) through 3(e) above:
               (i) all shares subject to this restricted stock award that are
subject to restriction will be forfeited immediately,
               (ii) all shares that were covered by this grant and that became
free of restrictions within the period beginning one year prior to the
termination of Grantee’s employment, net of any taxes withheld (whether withheld
in cash or shares), shall be canceled immediately for no consideration, and
               (iii) Grantee will be required to reimburse Company in an amount
equal to any gain realized by Grantee (determined as of the sale date) with
respect to the sale of any shares originally covered by this restricted stock
award within the period beginning one year prior to the termination of Grantee’s
employment and ending six (6) months after the termination of Grantee’s
employment, net of any taxes withheld (whether withheld in cash or shares).
Grantee agrees that the remedies under subparagraphs (h)(i), (ii) and (iii) will
be liquidated damages and is not to be construed in any manner as a penalty.
Grantee acknowledges that a violation or attempted violation on his or her part
of the restrictive covenants set forth in paragraphs 3(a) relating to disclosure
of Confidential Information, 3(b) relating to solicitation of Company’s
employees and customers and 3(c) relating to the making of disparaging comments
concerning Company will cause immediate and irreparable damage to Company, and
therefore agrees that Company will be entitled as a matter of right to an
injunction from any court of competent jurisdiction restraining any violation or
further violation of such terms, such right to an injunction, however, will be
cumulative and in addition to whatever other remedies Company may have under law
or equity. With respect to any violation of the restrictive covenants set forth
in paragraphs 3(d) relating to noncompetition and 3(e) relating to subsequent
assistance, the right to injunctive relief shall not apply and only the remedies
set forth in subparagraphs 3(h)(i), (ii) and (iii) shall be available to
Company. In any action or proceeding by Company to enforce these restrictive
covenants where Company is the prevailing party, Company shall be entitled to
recover from Grantee its reasonable attorneys’ fees and expenses incurred in
such action or proceeding.
     4. Non-Assignability of Award. The award hereby granted shall not be
transferable. No purported assignment or transfer of this award, or of the
rights represented thereby, whether voluntary or involuntary, by operation of
law or otherwise, shall vest in the purported assignee or transferee any
interest or right whatsoever. For the avoidance of doubt, the parties
acknowledge that this paragraph 4 applies to the award itself, not to the shares
subject to the award, and that the transferability of the shares subject to the
award shall be governed by paragraph 2 of this Agreement.
     5. Adjustments. In the event of any stock dividend, reclassification,
subdivision or combination, or similar transaction affecting the shares covered
by this award, the rights of Grantee are subject to adjustment as provided in
Section 6.01 of the Plan to the extent deemed necessary by the Committee.
     6. Rights as Shareholder. During the Restricted Period, Grantee shall be
considered the record owner of the shares subject to this restricted stock award
and shall have all the rights of a shareholder (including voting and dividend
rights) with respect to the shares subject to the award commencing on the Grant
Date. Notwithstanding the foregoing, if any dividends or distributions are paid
in shares of Common Stock during the Restricted Period, the dividend or other
distribution in shares shall be subject to the same restrictions on
transferability as the shares of restricted stock with respect to which they
were paid.

51



--------------------------------------------------------------------------------



 



     7. Withholding. No later than the date as of which an amount first becomes
includible in the gross income of Grantee for federal income tax purposes with
respect to any shares subject to this restricted stock award, Grantee shall pay
to the Company, or make arrangements satisfactory to the Company regarding the
payment of, all federal, state and local income and employment taxes that are
required by applicable laws and regulations to be withheld with respect to such
amount. Grantee authorizes the Company to withhold from his or her compensation
to satisfy any income and employment tax withholding obligations in connection
with the award. If Grantee is no longer employed by the Company at the time any
applicable taxes are due and must be remitted by the Company, Grantee agrees to
pay applicable taxes to the Company, and the Company may delay removal of the
restrictive legend until proper payment of such taxes has been made by Grantee.
Grantee may satisfy such obligations under this paragraph 7 by any method
authorized under Section 7.06 of the Plan.
     8. Notices. Every notice relating to this Agreement shall be in writing and
if given by mail shall be given by registered or certified mail with return
receipt requested. All notices to the Company shall be delivered to the
Secretary of the Company at the Company’s headquarters. All notices by the
Company to Grantee shall be delivered to Grantee personally or addressed to
Grantee at Grantee’s last residence address as then contained in the records of
the Company or such other address as Grantee may designate. Either party by
notice to the other may designate a different address to which notices shall be
addressed. Any notice given by the Company to Grantee at Grantee’s last
designated address shall be effective to bind any other person who shall acquire
rights hereunder.
     9. Governing Law. This Agreement (a) shall be governed by and construed in
accordance with the laws of the State of Michigan without giving effect to
conflict of laws, and (b) is not valid unless it has been signed by Grantee and
the Company.
     10. Provisions of Plan Controlling. Except as provided in paragraphs 2 and
6 of this Agreement, the provisions hereof are subject to the terms and
provisions of the Plan. Except as provided in paragraphs 2 and 6 of this
Agreement, in the event of any conflict between the provisions of this Agreement
and the provisions of the Plan, the provisions of the Plan shall control.
     11. Return of Signed Agreement. This Agreement must be signed by Grantee
and received in the Human Resources Department of the Company, Attention:
Compensation, Mail Code 001045, no later than the close of business on
                    . In the event that this Agreement is not signed by Grantee
and received by the Human Resources Department by                      as set
forth herein, the Common Stock granted hereunder shall be canceled immediately
and Grantee shall forfeit all rights hereunder.
          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

                  GRANTEE   CITIZENS REPUBLIC BANCORP, INC.
 
               
 
  By:                      
 
          William R. Hartman    
 
  Its:       Chief Executive Officer    

52